Title: To James Madison from Benjamin Henry Latrobe, 19 July 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington July 19h. 1811.
My duty, as Chairman of the Commissioners of the Columbia turnpike roads obliged me to spend the whole of this morning upon the line leading towards Monty. C. House, and I transmit to you the annexed accts., not so early as I could have wished, but still I hope in time to meet your object in calling for them.
The whole of the Sheet iron required by the letter of your superintendent at Montpelier was sent to you, but only part of the Glass, as we had not a sufficient quantity of cut Tables to meet the whole. The price charged for the Iron is the exact cost to the public including the expense of cutting & packing for you. That of the Glass is the charge settled by our Glazier Mr. Walter Clarke. In respect to Harvie’s account, it was thought just at the time that he should pay for refitting your Coachee here. But he has resisted every idea of such an allowance, and I do not think it could be maintained under all circumstances excepting as an equitable one. He says that he can prove by many witnesses that Jacob was drunk when he took away the carriage, & a man wholly unfit to take charge of it; that he cannot be called upon to pay for damages incurred after delivery to your coachman, that to raise the carriage after such a journey was an expence always necessary, & requiring to be repeated from time to time, that the alteration of the front, was not communicated to him before it was made, or he might have done it himself, & much more of the kind. The rejected fronts were allowed for at 10$ as stated.
He has further charged for Lamps & Cypher omitted in his bill. It will be necessary to examine his bill to see whether this is actually so. I have stated his account as under these circumstances it would stand, & have drawn out an acct. also, between yourself and me, in which I have assumed the debt of Harvie, & charged the Iron & glass as well as the money paid by myself (as ⅌ Vouchers) so as to bring all the transactions into one view & to close them with the most convenience to yourself. Any monies paid by you for small articles of Household expense, might be charged against the balance of 73$.55, and I shall be credited in the furniture fund when I receive the Vouchers or it may stand over for future adjustment. For the Materials sold, I account to Mr. Munroe in the general account under the head.
I sincerely hope that your temporary retirement from the fatigue of attendance at the seat of government will be cheered by the health of yourself & Mrs. Madison, & by events favorable to the prosperity of our country. I am with high respect Yr. faithful
B H Latrobe
